      Case 1:21-cv-01124-LJL-SDA Document 76 Filed 05/24/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Gregory Sheindlin,                                                               5/24/2021

                                 Plaintiff,
                                                             1:21-cv-01124 (LJL) (SDA)
                   -against-
                                                             OPINION AND ORDER
James Brady,

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       This is a defamation case brought by Plaintiff Gregory Sheindlin (“Plaintiff” or

“Sheindlin”), a New York attorney, against Defendant James Brady (“Defendant” or “Brady”),

arising out of statements Brady made about Sheindlin in the aftermath of a New York state

court action in which Sheindlin successfully represented one of Brady’s adversaries in collecting

a $1.7 million judgment against Brady (the “Enforcement Proceeding”). (See Compl., ECF No. 1.)

Defendant recently effected the issuance of approximately 20 subpoenas in this action,

targeting seven current or former New York State judges; three federal judges; three elected

officials; two of Defendant’s former attorneys; two real estate developers; one New York Post

reporter; one of Defendant’s former adversaries in one of the lawsuits underlying the

Enforcement Proceeding; and that former adversary’s counsel in that litigation. (See generally

Def.’s 5/13/21 Ltr., ECF No. 67; Def.’s 5/20/21 Ltr., ECF No. 71.)

       The Court has before it (1) a letter motion to quash filed by the New York State Office of

Court Administration (“OCA”) on behalf of the New York State Court judges (OCA Ltr. Mot., ECF

No. 65); (2) a letter motion to quash filed by the New York County District Attorney’s Office
      Case 1:21-cv-01124-LJL-SDA Document 76 Filed 05/24/21 Page 2 of 10




(“DANY”) on behalf of District Attorney Cyrus R. Vance, Jr. (“DA Vance”) (DANY Ltr. Mot., ECF

No. 68); (3) two letters from Plaintiff generally opposing the subpoenas (Pl.’s 4/28/21 Ltr., ECF

No. 53; Pl.’s 5/21/21 Ltr., ECF No. 74); (4) two letters from Defendant setting forth the

purported justification for the subpoenas, which the Court construes as letter oppositions to

the motions to quash (Def.’s 5/13/21 Ltr.; Def.’s 5/20/21 Ltr.), and another letter from

Defendant discussing purported admissions made by Plaintiff at deposition (Def.’s 5/24/21 Ltr.,

ECF No. 75); and (5) a May 11, 2021 Order from District Judge Liman stating that his chambers

had received a call and an email “from a retired justice of New York State Supreme Court

informing the Court that she has been served with a subpoena in this case and asserting that it

is improper” and ordering “that Defendant shall not serve any further subpoenas pending

further order of the Court or take any action to enforce any subpoenas already served pending

further order of the Court” and that “[c]ompliance with any subpoenas served by Defendant is

stayed pending further order of the Court.” (5/11/21 Order, ECF No. 60.) On May 17, 2021,

Judge Liman referred this case to me for general pretrial purposes. (Order of Ref., ECF No. 70.)

       After careful review of the record, for the reasons discussed below, the Court hereby

GRANTS both letter motions (ECF Nos. 65 & 68) and quashes the subpoenas issued against the

current or former New York state judges and DA Vance. The Court further quashes, sua sponte,

the subpoenas issued against United States District Judges Paul Engelmayer and Lewis Liman,

United States Magistrate Judge Ona Wang, New York Governor Andrew Cuomo, New York

Attorney General (“NYAG”) Letitia James and New York Post reporter Kathianne Boniello. The

Court lifts the stay against enforcement of and compliance with the remaining subpoenas, and

will resolve disputes regarding those subpoenas as and when they are brought before the



                                                2
      Case 1:21-cv-01124-LJL-SDA Document 76 Filed 05/24/21 Page 3 of 10




Court. The Court leaves in place the stay against service of further subpoenas pending further

Order of the Court; Defendant shall obtain leave of Court before issuing any other subpoenas.

         RELEVANCE OF DISCOVERY SOUGHT AND SUBSTANTIVE LEGAL STANDARDS

       Under Federal Rule of Civil Procedure 26(b)(1), "[p]arties may obtain discovery regarding

any nonprivileged matter that is relevant to any party’s claim or defense and proportional to

the needs of the case.” Fed. R. Civ. P. 26(b)(1). “The party seeking discovery bears the initial

burden of proving the discovery is relevant.” In re Subpoena to Loeb & Loeb LLP, No. 19-MC-

00241 (PAE), 2019 WL 2428704, at *4 (S.D.N.Y. June 11, 2019) (citation omitted).

       Federal Rule of Civil Procedure 45(a) permits a party to request and serve on a non-

party a subpoena seeking production of documents, and Rule 45(d) permits a non-party served

with a subpoena to move to have the subpoena quashed. See Fed. R. Civ. P. 45(a), (d)(3).

“Motions to quash under Rule 45 are entrusted to the sound discretion of the district court.”

Universitas Educ., LLC v. Nova Grp., Inc., No. 11-CV-01590 (LTS) (HBP), 2013 WL 57892, at *2

(S.D.N.Y. Jan. 4, 2013) (citations and internal quotation marks omitted).

       “The relevance standards set out in Federal Rule of Civil Procedure 26(b)(1) apply to

discovery sought from non-parties.” Loeb, 2019 WL 2428704, at *4; see also 9A Charles Alan

Wright & Arthur R. Miller, Federal Practice and Procedure § 2459 at n.12 (3d ed. 2020)

(collecting cases). “On a motion to quash, the party issuing the subpoena must demonstrate

that the information sought is relevant and material to the allegations and claims at issue in the

proceedings.” Loeb, 2019 WL 2428704, at *4 (internal quotation marks, brackets and citation

omitted). “A subpoena that pursues material with little apparent or likely relevance . . . is likely




                                                 3
       Case 1:21-cv-01124-LJL-SDA Document 76 Filed 05/24/21 Page 4 of 10




to be quashed as unreasonable even where the burden of compliance would not be onerous.”

Id. (citation omitted).

        To prevail in a defamation claim under New York law, a plaintiff must show: “(1) a false

statement about the plaintiff; (2) published to a third party without authorization or privilege;

(3) through fault amounting to at least negligence on [the] part of the publisher; (4) that either

constitutes defamation per se or caused special damages.” Evliyaoglu Tekstil A.S. v. Turko

Textile LLC, No. 19-CV-10769 (LJL), 2020 WL 7774377, at *3 (S.D.N.Y. Dec. 30, 2020) (citation

omitted). Because falsity is a necessary element, it is “fundamental that truth is an absolute,

unqualified defense to a civil defamation action” under New York law. Guccione v. Hustler

Magazine, Inc., 800 F.2d 298, 301 (2d Cir. 1986).

        Here, the gravamen of Plaintiff’s defamation claims is that Defendant falsely has stated

that Plaintiff “stole $1.7 million dollars from him.” (Complaint ¶ 63; see also id. ¶¶ 69(g), 69(h),

74, 84.) Defendant invokes the defense of truth. (See Pl.’s 5/20/21 Ltr. at 2.) As relevant to this

litigation, the gravamen of Defendant’s position is that it is in fact true that Plaintiff “stole” his

money, because Plaintiff effected the transfer of Defendant’s money by fraudulently

misrepresenting the July 2015 jury verdict in a state court lawsuit captioned IGS Realty v. Brady,

Index No. 603561/2009 (N.Y. Sup. Ct. filed Dec. 2, 2009) (“IGS Realty I”), a case presided over by

Justice Barry Ostrager. (See, e.g., Pl.’s 5/20/21 Ltr. at 2, 4; see also Def.’s Am. OSC Opp. Ex. 2,

ECF No. 14-2 (a copy of the “Jury Interrogatory Sheet” at issue).)

        Thus, here, the scope of discovery as to Defendant’s truth defense extends to

nonprivileged material relevant to whether Plaintiff fraudulently misrepresented the 2015 jury

verdict in IGS Realty I.



                                                  4
       Case 1:21-cv-01124-LJL-SDA Document 76 Filed 05/24/21 Page 5 of 10




                                               DISCUSSION

        Below, the Court discusses in turn the subpoenas Plaintiff has requested vis-à-vis

different categories of third parties.

I.      The Subpoenas To The State Court Judges Are Quashed

        There is no valid basis for Defendant’s subpoenas to the New York state court judges. “A

judge may only be required to testify if he [or she] (1) possesses factual knowledge, (2) that

knowledge is highly pertinent to the jury’s task, and (3) he [or she] is the only possible source of

testimony on the relevant factual information." U.S. v. Roth, 332 F. Supp. 2d 565, 568 (S.D.N.Y

2008), aff’d sub nom., U.S. v. St. John, 267 F. App’x 17 (2d Cir. 2008). In the present case, the

IGS Realty I jury resolved the factual questions before it and rendered its verdict by responding

to Jury Interrogatories. There is no factual knowledge the state court judges could possibly

possess that would be relevant to this Court’s interpretation of the IGS Realty I jury’s verdict. 1

In any event, Defendant certainly has not identified any such knowledge—let alone knowledge

about which any of these judges is the only possible source of testimony.




1
  Moreover, only one of the state court judges likely has any first-hand knowledge about the IGS Realty I
jury verdict, as only Justice Ostrager presided over that trial. Defendant’s allegations regarding some of
the state court judges appear to relate to different lawsuits, which have no bearing upon the
defamation action at bar. (See, e.g., Def.’s 5/20/21 Ltr. at 3 (asserting that New York Chief Judge DiFiore
“must still admit that Defendant never lost the air rights litigation” and that Judge Samuels “said to
[him] before a trial that she was going to make it that [he] could only lose in a case against a law firm
named Wager Davis”); id. at 6 (contending that a “February 11, 2010 Decision governs over the lower
[Justice] Shirley Kornreich[’s] July 15, 2014 Supreme Court Decision in the air rights case”).) See generally
Brady v. Berman, No. 18-CV-08459 (VEC) (BCM), 2019 WL 4546535, at *1-3 (S.D.N.Y. Aug. 2, 2019)
(distinguishing between the “air rights litigation” and the “personal guarantee litigation,” the latter of
which is the action at issue here).




                                                     5
       Case 1:21-cv-01124-LJL-SDA Document 76 Filed 05/24/21 Page 6 of 10




        Thus, in an exercise of its discretion, the Court grants the letter motion at ECF No. 65,

and the subpoenas issued against the current and former New York state judges are

QUASHED. 2

II.     The Subpoenas To The Federal Judges Are Quashed

        The same logic applies to the federal judges. Defendant seeks to justify his subpoenas to

United States District Court Judges Engelmayer and Liman and United States Magistrate Judge

Wang on the basis that each of these jurists is “falsely (or erroneously) stating what a State

Court Jury found.” (See Pl.’s 5/13/21 Ltr. at 1.) But whatever these jurists may have stated—in

each instance, several years after the jury verdict in question—is their opinion based on legal

analysis, not unique factual knowledge. Thus, in its discretion, the Court sua sponte ORDERS

that these subpoenas are QUASHED. 3

III.    The Subpoenas To The Elected Officials Are Quashed

        Courts only permit the deposition of a high ranking government official upon a showing

that: “(1) the deposition is necessary in order to obtain relevant information that cannot be

obtained from any other source and (2) the deposition would not significantly interfere with the

ability of the official to perform his governmental duties.” Marisol A. v. Giuliani, No. 95-CV-

10533 (RJW), 1998 WL 132810, at *2 (S.D.N.Y. Mar. 23, 1998). “[W]hen applying the first prong,

2
  The Court interprets the letter motion at ECF No. 65 as seeking to quash the subpoena served on
retired New York state court Justice Kornreich (in addition to the subpoenas served on sitting New York
state court jurists). In the alternative, for the same reasons provided above, the Court sua sponte
ORDERS that the subpoena served on retired New York state court Justice Kornreich is QUASHED.
3
  The Court has the authority to sua sponte quash a subpoena. See Sanchez Y Martin, S.A. de C.V. v. Dos
Amigos, Inc., No. 17-CV-01943 (LAB), 2018 WL 2387580, at *4 (S.D. Cal. May 24, 2018) (“Even assuming
arguendo Defendant’s objections had been waived, because the subpoena seeks information not
relevant to the claims or defenses in this case, the Court would still not require compliance with the
subpoena.”); see also Fed. R. Civ. P. 26(b)(2)(C) (allowing a court to issue a protective order on its own
initiative to limit discovery if it is outside scope permitted by Rule 26(b)(1)).


                                                    6
       Case 1:21-cv-01124-LJL-SDA Document 76 Filed 05/24/21 Page 7 of 10




courts only permit the deposition of a high ranking government official if he has unique

personal knowledge that cannot be obtained elsewhere.” Id. at *3.

        Here, Defendant has not shown any unique personal knowledge held by any of the

three elected officials he seeks to subpoena that is relevant to Plaintiff’s claims or Defendant’s

defenses. About DA Vance and NYAG James, Defendant states:

        The Testimony of Cyrus Vance and Letitia James is needed because they have
        personal knowledge of the fact that for the sake of politically connected people
        former Judge Kornreich unlawfully rewrote the contract description of my
        commercial apartment to void [w]hat my contract said on its face.

        Cyrus Vance and Letitia James also are fully aware that there was never a jury
        finding that the personal guarantees were enforceable and they are witnesses to
        this fact that it is untrue that a jury found the personal guarantees we[r]e
        enforceable as is asserted only by [Judge Liman], Judge Engelmayer and
        Magistrate Wang[.]

(Pl.’s 5/13/21 Ltr at 3.)

        The knowledge Defendant cites in the first of these two paragraphs is not relevant to

the claims and defenses in this action. The action over which Justice Kornreich presided

predated the action that generated the jury verdict at issue here. 4 With regard to the second

paragraph, while it is not clear to the Court what it means to be “witness[]” to a “fact” that

something is “untrue,” Defendant has not identified any relevant, unique personal knowledge

held by either of these individuals in connection with the jury verdict at issue—nor offered any

plausible explanation of how they could have come to possess such knowledge. 5


4
   See also Def.’s 5/20/21 Ltr. at 7 (arguing that DA Vance and NYAG James must answer certain
questions concerning a 2014 decision of Justice Kornreich, which she entered in the so-called “air rights
litigation,” as opposed to the “personal guarantee litigation” at issue here).
5
 Defendant’s May 20 letter further asserts in conclusory fashion that DA Vance and NYAG James “know
that [Plaintiff] stole more than $1.7 million dollars from [Defendant].” (Def.’s 5/20/21 Ltr. at 2.)
However, Defendant provides no basis for this assertion.


                                                   7
       Case 1:21-cv-01124-LJL-SDA Document 76 Filed 05/24/21 Page 8 of 10




        About Governor Cuomo, Defendant says the following:

        The testimony of Andrew Cuomo is needed because it is undisputed by [Justice]
        Ostrager and [Justice] Marin that it was Andrew Cuomo who had these two
        judges take over my years old cases to perform retaliatory acts against me for
        relentlessly fighting to expose the RICO Manor [sic] in which he controls the
        Courts and other institutions.

(Def.’s 5/13/21 Ltr. at 4.) This unrelated grievance has no relevance to whether a particular jury

verdict found X or found Y.

        Thus, in an exercise of its discretion, the letter motion at ECF No. 68 is GRANTED, and

the subpoena to DA Vance is QUASHED; further, the Court sua sponte ORDERS that the

subpoenas to Governor Cuomo and NYAG James are QUASHED.

IV.     The Subpoena To The New York Post Reporter Is Quashed

        About the subpoena issued against New York Post reporter Kathianne Boniello,

Defendant states:

        The testimony of New York Post reporter Kathianne Boniello is needed by
        Defendant in preparing his defamation counterclaim against Gregory Sheindlin.
        During his May 4, 2021 deposition Mr. Sheindlin and his attorney Mr. Sussman
        both claimed they never even communicated with Ms. Boniello which totally
        conflicts with what Ms Boniello wrote in her April 3, 2021 New York Post news
        story.

(Def.’s 5/13/21 Ltr. at 4.)

        At present, Defendant has no defamation counterclaim in this action. Since Defendant

has not demonstrated what information Ms. Boniello could possess that would be relevant to

Plaintiff’s claim that Defendant defamed Plaintiff, or to Defendant’s defense that his

statements about Plaintiff were true, the Court sua sponte ORDERS that the subpoena to Ms.

Boniello is QUASHED.




                                                8
      Case 1:21-cv-01124-LJL-SDA Document 76 Filed 05/24/21 Page 9 of 10




V.      With Regard To The Remaining Subpoenas, The Stay Is LIfted

        On the present record, the Court declines to rule on the remaining subpoenas sua

sponte. Rather, the Court will lift the temporary stay that Judge Liman imposed against

enforcement of and compliance with those subpoenas, and the Court will resolve disputes

regarding those subpoenas as and when they are brought before the Court.

                                            CONCLUSION

        By reason of the foregoing, it is hereby ORDERED, as follows:

        1) The letter motions to quash the subpoenas issued against the present and former

            New York State judges (ECF No. 65) and DA Vance (ECF No. 68) are GRANTED, and

            those subpoenas are QUASHED;

        2) The subpoenas issued against District Judges Engelmayer and Liman, Magistrate

            Judge Wang, Governor Cuomo, NYAG James and New York Post reporter Kathianne

            Boniello are QUASHED;

        3) The stay against enforcement of and compliance with Plaintiff’s remaining

            subpoenas is lifted, and the Court will resolve disputes regarding those subpoenas as

            and when they are brought before the Court; and

        4) The Court leaves in place the stay against service of further subpoenas pending

            further Order of the Court; Defendant shall obtain leave of Court before issuing any

            other subpoenas. 6




6
 Pursuant to Rule 26(c)(1) of the Federal Rules of Civil Procedure, in order to protect non-parties from
annoyance, embarrassment, oppression or undue burden or expense, the Court enters this Protective
Order requiring Defendant to first obtain leave of Court before issuing any further subpoenas.


                                                   9
     Case 1:21-cv-01124-LJL-SDA Document 76 Filed 05/24/21 Page 10 of 10




SO ORDERED.

Dated:        New York, New York
              May 24, 2021

                                          ______________________________
                                          STEWART D. AARON
                                          United States Magistrate Judge




                                     10
